DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-18 and 20 of U.S. Application 16/947,910 filed on November 15, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 6, 8, 10, 11, 16, 18 have been amended.
Claim 21 has been added.
Claim 19 has been cancelled


Rejections under USC 102 and 103
Applicant's arguments filed on 11/15/2021 have been fully considered and are persuasive. A new rejection on some of the claims has been assessed below.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Nakatsu et al (USPGPub 20050161809).


    PNG
    media_image1.png
    347
    504
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    459
    media_image2.png
    Greyscale

Prior Art: Nakatsu

Regarding claim 8, Nakatsu discloses a sensor device (as shown in figs 1-27), comprising: a shell (74); a busbar (42) arranged in the shell (shown in fig 23);-3-PATENTU.S. Patent Application No. 16/947,910Attorney Docket No. 0096-0228 a sensor package (47) arranged in the shell, comprising a sensor chip (43) encapsulated in the sensor package, wherein the sensor chip is configured to detect a magnetic field induced by an electric current flowing through the busbar (pars 227 and 228 discloses detecting magnetic fields), and wherein in an orthogonal projection (shown in fig 1) of the sensor chip onto the busbar, the sensor chip at least partly overlaps the busbar (shown in figs 23 and 24); and a connecting conductor (44) electrically connected to the sensor chip, wherein parts of the connecting conductor and parts of the busbar project from the shell (shown in fig 24 and 26 where the conducting conductor project from the shell). 

Regarding claim 9, Nakatsu discloses an encapsulation material arranged in the shell, wherein the busbar and the sensor package are encapsulated by the encapsulation material (par 27 discloses 74 as integrated resin formed in the body. Therefore the busbar sensor are encapsulated by the material). 

Regarding claim 11, Nakatsu discloses a cover, wherein the shell and the cover form a hollow space, and wherein the busbar and the sensor package are arranged in the hollow space (as shown in fig 2 and figs 10-14 where the circuit board is connected to the conductor and to the busbar through connectors). 

Regarding claim 13, Nakatsu discloses wherein the sensor device does not have a magnetic field concentrator (does not disclose concentrators). 

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ivanov et al (USPGPub 20140218018).

Regarding claim 14, Ivanov discloses a sensor device (100), comprising: a busbar (110) having an opening (slot 118); and a sensor package (128), comprising an encapsulation material (such as 126) and a sensor chip (120) encapsulated by the encapsulation material (par 41 discloses encapsulated magnetometer), wherein the sensor chip is configured to detect a magnetic field induced by an electric current flowing through the busbar (par 36 discloses measuring the current to the busbar), and wherein the sensor package is arranged within the opening of the busbar (as shown in figs 1-15). 

Regarding claim 15, Ivanov discloses wherein the encapsulation material is shaped such that the sensor package is locked in the opening of the busbar (par 41 lines 1-10 discloses encapsulated material and using any fabricating techniques. Therefore will lock the sensor in the busbar). 

Regarding claim 16, Ivanov discloses wherein the encapsulation material comprises at least one barb, and wherein the sensor package is locked in the opening of the busbar by the barb (par 34 discloses having in multiple possible embodiments. Therefore a barb or a locking mechanism is within the opening).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al (USPGpub 20050161809) in view of Nakajima et al (USPGPub 20140225593).

Regarding claim 10, Nakatsu discloses a shell (74). Nakatsu does not fully disclose a cover, wherein the cover form a hollow space, and wherein the busbar and the sensor package are arranged in the hollow space.
However, Nakajima discloses a cover (40), wherein the cover form a hollow space (inside as shown in fig 2), and wherein the busbar and the sensor package are arranged in the hollow space (as shown in fig 2 where there is a hollow space in between). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Nakatsu in view of Nakajima in order to protect the circuit. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al (USPGPub 20140218018) in view of Ausserlechner et al (USPGPub 20120112365).

Regarding claim 17, Ivanov does not fully disclose a further encapsulation material, wherein the busbar and the sensor package are encapsulated by the further encapsulation material.
However, Ausserlechner discloses a further encapsulation material (140), wherein the busbar (110) and the sensor package (132) are encapsulated by the further encapsulation material (par 41 discloses the package is further covered by mold body 140). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Ivanov in view of Ausserlechner in order to further protect the sensor from harm.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al (USPGPub 20140218018) in view of Nakatsu et al (USPGPub 20050161809).

Regarding claim 21, Ivanov does not fully disclose a shell; and a connecting conductor electrically connected to the sensor chip, wherein the connecting conductor and the busbar project from the shell.
However, Nakatsu discloses a shell; and a connecting conductor electrically connected to the sensor chip, wherein the connecting conductor and the busbar project from the shell (figs 24 and 26 where the conductor nd busbar extend from the shell). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Ivanov in view of Nakatsu in order to connect the sensor whil being protected using the sensor shell. 
Reasons for Allowance

Claims 1-7, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a sensor device, comprising: sensor chip arranged in the cavity, wherein the cavity is hollow apart from components arranged therein, wherein in an orthogonal projection of the sensor chip onto the busbar, the sensor chip at least partly overlaps the busbar in combination with the other limitations of the claim.

Claims 2-7 are also allowed as they depend on allowed claim 1. 

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a sensor device, comprising: and wherein a second part of the leadframe forms a connecting conductor that is at least partly free of the encapsulation material on a top side of the connecting conductor; wherein in an orthogonal projection of the sensor chip onto the busbar, the sensor chip at least partly overlaps the busbar, and -6-PATENT U.S. Patent Application No. 16/947,910 Attorney Docket No. 0096-0228 wherein the encapsulation material of the pre-encapsulated leadframe is arranged between the busbar and the sensor chip in combination with the other  limitations of the claim .

Claim 20 is also allowed as it depends on allowed claim 18. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868